DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Status of Claims
 	Claim(s) 1-21 are pending in the application. The previous rejection(s) under 35 U.S.C 112(b) and 102(a)(1) have been withdrawn in light of amendments made to the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2016/0288235) in view of Takada (US 2014/0027423)
As Per Claim 1, Davidson discloses a welding-type system [abstract], comprising:
 a welding-type power supply configured to generate output power for an arc welding process [Claim 1; “…generating a control waveform for welding power output…”]; and
 a controller [Fig. 1, #22] configured to: 
calculate a representative duration of a plurality of short circuit events during the arc welding process [Par. 29, “…The duration of the short circuit may be determined by examining how many sampling intervals occurred with the levels of voltage and/or the current were such as would indicate a short circuit (e.g., a threshold low voltage)…”], wherein each short circuit event transitions from an arc event [Fig. 5, #128] and comprises a transitional phase [Fig. 5, #142], an intermediate phase [Fig. 5, #A below], and an end phase [Fig. 5, #150; Par. 30; “…including the magnitude of the peak, the duration of the peak, the rate of rise to the peak, and the rate of decline from the peak…”, moreover in Par. 39; “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld…”]; 

    PNG
    media_image1.png
    502
    717
    media_image1.png
    Greyscale

calculate a sum of a duration of the transitional phase [Fig. 1, #142], a duration of the intermediate phase [Fig. 1, #150], and a duration of a ramp down time from a target current of the intermediate phase [Fig. 1, #150] to a target current of the end phase [Fig. 5, #A above] associated with a given short circuit event [Par. 31; “…it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be changed, and so forth….” (the reference moreover defines a ramp down rate as being “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld, as the formed droplet 146 is deposited into the weld puddle 148….” (Par. 39) & Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….”; the examiner is interpreting the ramp duration between the intermediate phase (A) and the end phase (150) as being said ramp down time.]; and
control the welding-type power supply to adjust a duration of the transitional phase, the intermediate phase or the ramp down time associated with the given short circuit event such that the sum is within the threshold range of a representative duration [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”], and to maintain a duration of the end phase less than a predetermined value. [Par. 31; “…the adjustment may be on the basis of short circuit duration alone. By way of example, if the short circuit is 1 ms long, it may be determined that this duration is appropriate, and no adjustment is made. If, then, the short duration of 0.5 ms is detected, it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be changed, and so forth….”; the reference explicitly states ensuring that a short duration (including said end phase) is within a certain duration]
Davidson does not disclose select a predetermined value for a duration of the end phase.
Takada, much like Davidson, pertains to an arc welding method. [abstract] 
Takada discloses selecting a predetermined value for a duration of the end phase. [Fig. 2, #t2-#t3; Par. 49; “…The short circuit period t1-t3 shown in FIG. 2 is about 4 ms…”; the reference explicitly states a predetermined short circuit period, that includes predetermined time intervals (T2-T3) moreover in Claim 1, “…wherein the constriction detection step is performed repetitively in a predetermined cycle and in each time of repetition a constriction time length from when the constriction is detected till when the arc is generated is measured, of the constriction time lengths obtained in the predetermined cycle…”]
Takada discloses the benefits of selecting a predetermined value for a duration of the end phase in that it prevents unstable welding and poor welding quality. [Par. 10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the short circuit phase as taught by Davidson in view of the end phase of a short circuit as taught by Davidson to further include select a predetermined value for a duration of the end phase to prevent unstable welding and poor welding quality. [Par. 10]
As Per Claim 2, Davidson discloses wherein the controller is configured to receive a signal from a sensor representing a characteristic of each short circuit event of the plurality of short circuit events during the arc welding process. [Claim 1; “…a control waveform for welding power output, the waveform comprising a plurality of successive peaks followed by a short circuit between an advancing welding wire electrode and a weld puddle…”]
As Per Claim 3, Davidson discloses wherein the characteristic comprises at least one of a current, a duration, or a voltage. [Claim 3; “…the regulated peaks comprises a voltage peaks, and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline….”]
As Per Claim 4, Davidson discloses wherein the controller is configured to measure the duration of the end phase of the given short circuit event based on one or more of the characteristics. [Claim 3; “…the regulated peaks comprises a voltage peaks, and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline….”]
As Per Claim 5, Davidson discloses further comprising a welding-type torch [Fig. 1, #16] to perform the arc welding process that includes a wire feeder [Fig. 1, #12] configured to drive an electrode to a workpiece [Fig. 1, #18] via the welding-type torch [Claim 1; “….an advancing welding wire electrode...”]
As Per Claim 6, Davidson discloses wherein the wire feeder [Fig. 1, #12] is configured to control the electrode to advance or retract. [Claim 1; “….an advancing welding wire electrode...”]
As Per Claim 7, Davidson discloses wherein the controller is configured to adjust the duration of the end phase such that a short clearing event associated with the given short circuit event occurs at the target current of the end phase. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 8, Davidson discloses wherein the target current of the intermediate phase [Fig. 4, #116] is greater than the target current of the end phase [Fig. 4, #114].
As Per Claim 9, Davidson discloses wherein the controller is configured to adjust one of the target current of the intermediate phase or the target current of the end phase to reduce the ramp down time. [Claim 3; “…the regulated peaks comprises a voltage peaks, and wherein the peaks are regulated by controlling at least one of voltage magnitude, current magnitude, duration, rate of rise, and rate of decline….”]
As Per Claim 10, Davidson discloses wherein the controller is configured to adjust the duration of two or more of the transitional phase, the intermediate phase and the ramp down time associated with the given short circuit event. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 11, Davidson discloses wherein the welding-type power supply comprises a switched mode power supply. [Par. 26; “…The processing circuitry is associated with driver circuitry 64 which converts control signals from the processing to drive signals that are applied to power electronic switches of the power conversion circuitry 24…”]
As Per Claim 12, Davidson wherein the ramp down rate is limited by a magnitude of a voltage associated with the output power from the switched mode power supply for the arc welding process. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 13, Davidson discloses wherein each short circuit event [Fig. 4, #114] comprises at least two intermediate phases [Fig. 4, #116], each intermediate phase including a respective target current level [Fig. 4, #116].
As Per Claim 14, Davidson discloses a welding-type system [abstract], comprising:
 a welding-type power supply configured to generate output power for an arc welding process [Claim 21; “…a power supply configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation…”]; 
a welding torch [Fig. 1, #16] that includes a wire feeder [Fig. 1, #12] configured to drive an electrode to advance or retract during the arc welding process [Claim 1; “….an advancing welding wire electrode...”]; and
 a controller [Fig. 1, #10] configured to:
 calculate a representative duration of a plurality of short circuit events during the arc welding process [Par. 29, “…The duration of the short circuit may be determined by examining how many sampling intervals occurred with the levels of voltage and/or the current were such as would indicate a short circuit (e.g., a threshold low voltage)…”], wherein each short circuit event comprises a transitional phase [Fig. 5, #142] from an arc event [Fig. 5, #128] that includes a drop in voltage [Fig. 5, #142], an intermediate phase [Fig. 5, #A below], and an end phase [Fig. 5, #150 below; Par. 30; “…including the magnitude of the peak, the duration of the peak, the rate of rise to the peak, and the rate of decline from the peak…”]; 

    PNG
    media_image1.png
    502
    717
    media_image1.png
    Greyscale

calculate a sum of a duration of the transitional phase [Fig. 5, #142], a duration of the intermediate phase [Fig. 5, #A], and a duration of a ramp down time from a target current of the intermediate phase to a target current of the end phase [Fig. 5, #150 above] associated with a given short circuit event [Par. 31; “…it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be changed, and so forth….” (the reference moreover defines a ramp down rate as being “…The decline in voltage 142 to 150 corresponds to the short circuit between the welding electrode 136 and the advancing weld, as the formed droplet 146 is deposited into the weld puddle 148….” (Par. 39) & Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….”; the examiner is interpreting the ramp duration between the intermediate phase (A) and the end phase (150) as being said ramp down time.]; 
adjust a wire feed speed of the electrode as the electrode advances or retracts during the transitional phase, the intermediate phase, or the end phase to increase the time of the short circuit event such that the sum is within the threshold range of the representative duration; and maintain a duration of the end phase less than a predetermined value [Par. 30; “…In practice, more than one of these factors may be utilized, and exact algorithms for the regulation of the peaks may be adapted for particular welding applications, such as particular materials, particular electrodes, particular positions, travel speeds, and so forth...”]
Davidson does not disclose herein each short circuit event comprises a transitional phase from an arc event that includes a drop in voltage  an intermediate phase that includes current rising from a background current to a target current level, and an end phase that includes ramping down from a target current level of the intermediate phase to the background current level; and 
 select a predetermined value for a duration of the end phase.
Takada, much like Davidson, pertains to an arc welding method. [abstract] 
Takada discloses a transitional phase [Fig. 2, #T1-T11] from an arc event [Fig. 2, #TA; the figure shows a cycle of a short event (Ts) and an arc event (Ta), and it is clear that the Ts would occur after the occurrence of the arc (Ta)] that includes a drop in voltage [Fig. 2, #T1-T11], an intermediate phase [Fig. 2, #T11- #T12] that includes current rising from a background current to a target current level [Fig. 2, #T11- #T12; as shown in Figure 2, the current in the first graph rises to a target current level at T12], and an end phase [Fig. 2, #t2-#t3] that includes ramping down from a target current level of the intermediate phase to the background current level  [Fig. 2, #t12-#t21; as clearly shown in the drawings, current at the time of T2 ramps down to an initial  (background) current at T3 ]; and 
Takada discloses selecting a predetermined value for a duration of the end phase. [Fig. 2, #t2-#t3; Par. 49; “…The short circuit period t1-t3 shown in FIG. 2 is about 4 ms…”; the reference explicitly states a predetermined short circuit period, that includes predetermined time intervals (T2-T3) moreover in Claim 1, “…wherein the constriction detection step is performed repetitively in a predetermined cycle and in each time of repetition a constriction time length from when the constriction is detected till when the arc is generated is measured, of the constriction time lengths obtained in the predetermined cycle…”]
Takada discloses the benefits of the intermediate phase including current rising , the end phase including ramping down current, selecting a predetermined value for a duration of the end phase in that controlling to rising/ramping current ensures regeneration of an arc occurs efficiently which leads to reduction of spatter [Par. 46], and the predetermined end phase prevents unstable welding and poor welding quality. [Par. 10] Davidson, much like Takada, already pertains to controlling arcing through short circuiting, and explicitly contemplates “…the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be change…” [Par. 31], and altering the ramping up/down of current and having a predetermined end phase would further lead to a reduction of the occurrence of welding defects. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the short circuit phase as taught by Davidson in view of the phases of a short circuit as taught by Davidson to further include select a transitional phase from an arc event that includes a drop in voltage  an intermediate phase that includes current rising from a background current to a target current level, and an end phase that includes ramping down from a target current level of the intermediate phase to the background current level and select a predetermined value for a duration of the end phase to prevent unstable welding and poor welding quality. [Par. 10]
As Per Claim 18, Davidson discloses a welding-type system [abstract], comprising:
 a welding-type power supply configured to generate output power for an arc welding process [Claim 21; “…a power supply configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation…”]; and
 a controller  [Fig. 1 ,#10] configured to:
 calculate a representative duration of a plurality of arc events during the arc welding process [Par. 29, “…The duration of the short circuit may be determined by examining how many sampling intervals occurred with the levels of voltage and/or the current were such as would indicate a short circuit (e.g., a threshold low voltage)…”], wherein each arc event comprises a transitional phase [Fig. 5, #132] , an intermediate phase [Fig. 5, #128], and an end phase [Fig. 5, #A below; Par. 30; “…including the magnitude of the peak, the duration of the peak, the rate of rise to the peak, and the rate of decline from the peak…”];

    PNG
    media_image2.png
    502
    717
    media_image2.png
    Greyscale

calculate a sum of a duration of the transitional phase [Fig. 5, #132], a duration of the intermediate phase [Fig. 5, #128], and a duration of a ramp down time from a target current of the intermediate phase [Fig. 5, #128] to a target current of the end phase [Fig. 5, #A] of a given arc event [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….” & Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….”], wherein the target current [Fig. 5, #134] of the end phase is maintained as the arc welding process [Fig. 5, #132, #128 & #A above] transition to a short circuit event [Fig. 1, #142; as shown in the graph below, a “target current” (134) is maintained at the transition to a short circuit even (starting at 144).];  

    PNG
    media_image2.png
    502
    717
    media_image2.png
    Greyscale

adjust a duration of one of the transitional phase, the intermediate phase or the ramp down time associated with the given arc event such that the sum is within a threshold range of the representative duration [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]; and
 maintain a duration of the end phase less than a predetermined value. [Par. 31; “…the adjustment may be on the basis of short circuit duration alone. By way of example, if the short circuit is 1 ms long, it may be determined that this duration is appropriate, and no adjustment is made. If, then, the short duration of 0.5 ms is detected, it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be changed, and so forth….”; the reference clearly discloses adjusting the duration of the arc phase (including said end phase) to be of a certain time value]
Davidson does not disclose wherein the target current of the end phase is maintained as the arc welding process transitions to a short circuit event. 
Takada, much like Davidson, pertains to an arc welding method. [abstract] 
Takada discloses wherein the target current of the end phase is maintained [refer to annotated Fig. 2, #A below] as the arc welding process transitions to a short circuit event [Fig. 2, #Ts].

    PNG
    media_image3.png
    1551
    1372
    media_image3.png
    Greyscale

Takada discloses the benefits of the duration of the end phase in that it prevents unstable welding and poor welding quality. [Par. 10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the short circuit phase as taught by Davidson in view of the end phase of a short circuit as taught by Davidson to further include wherein the target current of the end phase is maintained as the arc welding process transitions to a short circuit event to prevent unstable welding and poor welding quality. [Par. 10]
As Per Claim 19, Davidson discloses wherein the welding-type power supply comprises a switched mode power supply to generate output power. [Par. 26; “…The processing circuitry is associated with driver circuitry 64 which converts control signals from the processing to drive signals that are applied to power electronic switches of the power conversion circuitry 24…”]
As Per Claim 20, Davidson discloses wherein the controller is configured to adjust the target current of the intermediate phase associated with the given arc event. [Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”]
As Per Claim 21, Davidson discloses a welding-type system [abstract], comprising: 
a welding-type power supply configured to generate output power for an arc welding process [Claim 21; “…a power supply configured to convert electrical power from a source to a controlled pulsed waveform for performing a welding operation…”]; 
a welding torch [Fig. 1, #16] that includes a wire feeder [Fig. 1, #12] configured to drive an electrode to advance or retract during the arc welding process [Claim 1; “….an advancing welding wire electrode...”]; and
 a controller [Fig. 1, #10] configured to: 
calculate a representative duration of a plurality of arc events during the arc welding process, wherein each arc event comprises a transitional phase [Fig. 5, #132], an intermediate phase [Fig. 5, #128 below], and an end phase [Fig. 5, #A; Par. 30; “…In currently contemplated embodiments, for example, the magnitude and/or duration (and/or rates of increase and decrease) of the peak are regulated based upon the duration of the short circuit in a proportional manner….In the current embodiment, while the adjustments are made to the peak, the adjustments may be made to the any of the waveform segments to achieve similar affects….”];
calculate a sum of a duration of the transitional phase [Fig. 5, #132], a duration of the intermediate phase [Fig. 5, #128], and a duration of a ramp down time from a target current of the intermediate phase [Fig. 5, #128] to a target current of the end phase [Fig. 5, #A below] of a given arc event [Par. 32 “….this calculation may be simplified to a summation of squared currents or currents during the short duration. Here again, the duration of the short circuit may be determined based upon the number of sampling intervals over which the voltage and/or the current indicated the electrode was shorted to the weld puddle….”]; 

    PNG
    media_image2.png
    502
    717
    media_image2.png
    Greyscale

adjust a wire feed speed of the electrode as the electrode advances or retracts during the transitional phase, the intermediate phase, or the end phase to adjust the time of the arc event such that the sum is within the threshold range of the representative duration [Par. 30; “…In practice, more than one of these factors may be utilized, and exact algorithms for the regulation of the peaks may be adapted for particular welding applications, such as particular materials, particular electrodes, particular positions, travel speeds, and so forth...”]; and
 maintain a duration of the end phase less than a predetermined value. [Par. 31; “…the adjustment may be on the basis of short circuit duration alone. By way of example, if the short circuit is 1 ms long, it may be determined that this duration is appropriate, and no adjustment is made. If, then, the short duration of 0.5 ms is detected, it may be determined that the peak was too long and the short circuit was, consequently, too short (that is the molten ball was almost off the electrode before the short circuit occurred). In this case, the next peak duration may be made shorter, the magnitude of the peak may be changed, the ramp up or ramp down rates and durations may be changed, and so forth….” the reference clearly discloses adjusting the duration of the arc phase (including said end phase) to be of a certain time value]
Davidson does not disclose select a predetermined value for a duration of the end phase.
Takada, much like Davidson, pertains to an arc welding method. [abstract] 
Takada discloses selecting a predetermined value for a duration of the end phase. [Fig. 2, #t4-#5 below; Par. 49; “…the arc period t3-t5 shown in FIG. 2 is about 21 ms…”; the reference explicitly states a predetermined arc period, that includes predetermined time intervals (T4-#A below) moreover in Claim 1, “…wherein the constriction detection step is performed repetitively in a predetermined cycle and in each time of repetition a constriction time length from when the constriction is detected till when the arc is generated is measured, of the constriction time lengths obtained in the predetermined cycle…”]

    PNG
    media_image3.png
    1551
    1372
    media_image3.png
    Greyscale

Takada discloses the benefits of selecting a predetermined value for a duration of the end phase in that it prevents unstable welding and poor welding quality. [Par. 10] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the short circuit phase as taught by Davidson in view of the end phase of a short circuit as taught by Davidson to further include select a predetermined value for a duration of the end phase to prevent unstable welding and poor welding quality. [Par. 10]
Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (US 2016/0288235) in view of Takada (US 2014/0027423) in further view of Ide (US 2017/0008115)
As Per Claim 15, Davidson discloses wherein the controller is configured to increase acceleration as the electrode retracts during the transitional phase, the intermediate phase, or the end phase associated with the given short circuit event.
Ide, much like Davidson, pertains to an arc-welding power supply. [abstract]
Ide discloses the controller is configured to increase acceleration as the electrode retracts during the transitional phase [Fig. 2, #t1-t2], the intermediate phase, or the end phase associated with the given short circuit event. [Fig. 1, #T2-T3; Par. 52; “…the predetermined forward feeding acceleration period Tsu from a time t1 to a time t2 increases according to time lapse from 0 and reaches a predetermined first forward feeding value Fsl at the time t2….”]
Ide discloses the benefits of increasing the acceleration of the electrode in that it can suppress a cycle of short circuit and arc falling into an asynchronous state with a cycle of forward feeding and reverse feeding as to a feeding rate, and thus perform welding stably. [Par. 17]
 Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Ide to further include the controller is configured to increase acceleration as the electrode retracts during the transitional phase, the intermediate phase, or the end phase associated with the given short circuit event to perform welding stably. [Par. 17]
As Per Claim 16, Davidson discloses all limitations of the invention except wherein the controller is configured to decrease acceleration as the electrode advances during an arc event associated with the given short circuit event.
Ide, much like Davidson, pertains to an arc-welding power supply. [abstract]
Ide discloses the controller is configured to decrease acceleration [Fig. 1, #t3-#t4] as the electrode advances during an arc event associated with the given short circuit event. [Par. 53; “…The feeding rate Fw during the predetermined forward feeding deceleration period Tsd from the time t3 to a time t4 reduces from the forward feeding peak value Fsp with a change rate larger than that during the forward feeding acceleration period Tsu, and reaches 0 at the time t4. This change rate is made large in order to set the short-circuiting period to a desired value and stabilize a welding state…”]
Ide discloses the benefits of decreasing the acceleration of the electrode in that it can suppress a cycle of short circuit and arc falling into an asynchronous state with a cycle of forward feeding and reverse feeding as to a feeding rate, and thus perform welding stably. [Par. 17]
 Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Ide to further include the controller is configured to decrease acceleration as the electrode advances during an arc event associated with the given short circuit even to perform welding stably. [Par. 17]
As Per Claim 17, Davidson discloses all limitations of the invention except wherein the controller is configured to adjust a length of the electrode that extends from the welding torch during the arc event to control arc length.
Ide, much like Davidson, pertains to an arc-welding power supply. [abstract]
Ide discloses the controller is configured to adjust a length of the electrode that extends from the welding torch during the arc event to control arc length. [Par. 65; “…Until the tune t6 from the time t44 at which the arc is regenerated, as the welding wire is reversely fed, the arc length becomes longer gradually….”]
Ide discloses the benefits of adjusting the length of the electrode in that can suppress a cycle of short circuit and arc falling into an asynchronous state with a cycle of forward feeding and reverse feeding as to a feeding rate, and thus perform welding stably. [Par. 17]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the controller as taught by Davidson in view of the controller as taught by Ide to further include the controller is configured to adjust a length of the electrode that extends from the welding torch during the arc event to control arc length to perform welding stably. [Par. 17]
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered.
Applicant asserts Davidson does not disclose selecting a predetermined value for a duration of the end phase and that there is no evidence in Davidson to suggest that beginning or ending of the end phase is specifically identified, and that a predetermined value for the duration of the end phase is selected or the duration is then maintained. 
The examiner has applied new grounds of rejections in view of the newly amended claims, and thus Applicant’s arguments are considered moot. 
Applicant asserts that Davidson does not explicitly disclose a transitional phase, an intermediate phase and a ending phase as now recited in the newly amended Claim 14. 
The examiner has applied new grounds of rejections in view of the newly amended claims, and thus Applicant’s arguments are considered moot. 
Applicant asserts Davidson does not explicitly discloses maintaining a target current in an end phase as recited in Claim 18. 
The examiner has applied new grounds of rejections in view of the newly amended claims, and thus Applicant’s arguments are considered moot. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                 

                                                                                                                                                                                          
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761